DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-8, 11-14 and 16-29 are  allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “Cadmium free quantum dots, each comprising: a semiconductor nanocrystal core comprising indium and phosphorous, a semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core, the semiconductor nanocrystal shell comprising zinc, selenium, and sulfur,
………. wherein the cadmium free quantum dots are configured to emit a red light or a green light, and the green light has a full width at half maximum of less than 40 nanometers ” including the remaining limitations.

	Regarding Claim 24, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 24, and specifically comprising the limitation of “wherein each of the cadmium free quantum dots has a core comprising a first semiconductor nanocrystal comprising indium and phosphorus and a semiconductor nanocrystal shell comprising zinc, selenium, and sulfur, ……… wherein the plurality of the cadmium free quantum dots are configured to emit a red light or a green light, and the green light has a full width at half maximum of less than 40 nanometers ” including the remaining limitations.
	Claims 2-8, 11-14,16-23 and 25-29 are allowable, at least, because of their dependencies.

Examiner Note; The closest reference to the claims is Guo et al (US PG Pub. No. 2014/0001405) who discloses in Table 1 on page 15, an InP core with a ZnSeS shell that emits green light (525 nm) with a full width at half maximum of 40 nm.
	Other references of the Prior Art disclose more than 40 nm for the claimed core/shell configuration emitting green light.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879